Exhibit 10. 1 This document contains confidential information that has been omitted and filed separately with the Securities and Exchange Commission. Such information is noted by three asterisks, as follows “***”. FIFTH AMENDMENT TO PURCHASE AGREEMENT This Fifth Amendment to Purchase Agreement (“FIFTH AMENDMENT”) is entered into by and between The Procter & Gamble Manufacturing Company, One Procter & Gamble Plaza, Cincinnati, Ohio, 45202, United States of America; Procter & Gamble International Operations SA, 47, route de Saint-Georges 1213 Petit-Lancy, Geneva, Switzerland; Procter & Gamble International Operations SA Singapore Branch, 138 Robinson Road, #17-00, The Corporate Office, Singapore, 068906, Singapore and Procter & Gamble Home Products Limited (collectively “BUYER”), and FutureFuel Chemical Company, 2800 Gap Road, Batesville Arkansas, United States of America (“SELLER”). BUYER and SELLER previously entered into a Purchase Agreement dated as of April 1, 2008, as subsequently amended by (i) that certain letter agreement dated as of April 10, 2009, (ii) that certain Second Amendment to Agreement dated as of November 29, 2011, (iii) that certain Third Amendment to Purchase Agreement dated as of August 28, 2012, and (iv) that certain Amendment No. 4 to Purchase Agreement dated as of May 11, 2015 (the Purchase Agreement, together with each of the aforementioned amending documents, hereinafter referred to as the “AGREEMENT”). BUYER and SELLER wish to amend the AGREEMENT as set forth in this FIFTH AMENDMENT. This FIFTH AMENDMENT supersedes the Notification Letter sent to FutureFuel Chemical Co dated March 19, 2015 in accordance with Section 4.4 REDUCTIONS OR DISCONTINUATION OF PURCHASES of the AGREEMENT. Now, therefore, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, BUYER and SELLER agree as follows: 1. AMENDMENT The AGREEMENT is amended as follows: Section 1.01
